Citation Nr: 0208756	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  94-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to extraschedular consideration for service-
connected tinnitus and labyrinthitis for the period from 
December 14, 1991, to July 15, 1994.

2.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to service connection for muscle soreness and 
joint pain of the right shoulder, right knee, and low back.

4.  Entitlement to service connection for sinusitis, claimed 
as flu-like symptoms. 

5.  Entitlement to service connection for a gastrointestinal 
disorder. 

6.  Entitlement to service connection for a visual disorder.

7.  Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1972, December 1972 to December 1974, and from June 1991 to 
December 1991. 

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1992, and subsequent, 
rating decisions of the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This current matter comes before the Board by order of the 
United States Court of Appeals for Veterans Claims (Court) 
dated January 16, 2001, which granted a joint motion for 
remand, vacated, in pertinent part, a March 1999 Board 
decision, and remanded the case for further development.  The 
Board notes the March 1999 decision denied entitlement to a 
rating in excess of the maximum 10 percent schedular rating 
for tinnitus and granted entitlement to the maximum 
30 percent schedular rating for service-connected 
labyrinthitis.  As to the matters addressed in this decision, 
the Court order, in essence, only vacated the portions of 
that determination to the extent it denied entitlement to 
extraschedular consideration for tinnitus and labyrinthitis.  

The Court has held that the Board is precluded, in the first 
instance, from addressing the issue of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), however, the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 

The Board further notes that the March 1999 decision remanded 
the issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) to the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  Pursuant 
thereto, in an April 2000 rating decision, the RO granted 
entitlement to a TDIU, effective from July 15, 1994.  It was 
noted that a May 1999 private medical opinion demonstrated 
the veteran was not employable because of his service-
connected disabilities.

Although the Court in Kellar v. Brown, 6 Vet. App. 157 
(1994), held that extraschedular rating and TDIU 
consideration were not inextricably intertwined issues 
because they were measured differently, the Board finds that 
consideration of an extraschedular rating after TDIU has been 
granted based upon the same disability manifestations would 
violate the prohibition against pyramiding ratings.  See 
38 C.F.R. § 4.14 (2001); see also VAOPGCPREC 6-99.  
Therefore, the Board finds the issue of entitlement to 
extraschedular consideration for service-connected tinnitus 
and labyrinthitis must be limited to the period from December 
14, 1991, to July 15, 1994.

In June 1998, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that a March 2000 rating decision granted 
entitlement to an adjustment disorder with depressed mood and 
amnestic disorder, not otherwise 
specified, and assigned a 50 percent disability rating 
effective from July 15, 1994.  It was noted that the award 
was considered a total grant of the benefit sought on appeal.  
The veteran and his representative at that time were notified 
of the decision by correspondence dated April 4, 2000.

The Board also notes an October 2000 Board decision remanded 
the issue of entitlement to an increased rating for a post-
traumatic headache disorder to the RO for the issuance of a 
statement of the case.  In November 2000, the RO issued a 
statement of the case and the veteran was notified that 
additional action was required to perfect his appeal as to 
that matter.  The record presently before the Board does not 
indicate the veteran has taken action within the requisite 
time period to perfect his appeal.  Therefore, the Board 
finds further appellate review of this matter is not 
warranted.

Further, the Board notes that in written correspondence dated 
in March 2002, Christopher A. Glaser, Esq., submitted a brief 
wherein he addressed the issues of entitlement to service 
connection for an acquired psychiatric disorder, muscle 
soreness and joint pain of the right shoulder, right knee, 
and low back, sinusitis, claimed as flu-like symptoms, 
gastrointestinal disorder, visual disorder, and a skin 
disorder.  In this regard, in a Report of Contact, dated June 
4, 2002, Daniel Krasnegor, Esq., the veteran's previously 
appointed attorney, noted that Christopher A. Glaser, Esq., 
would be the sole representative in this case.  Pursuant 
thereto, in written correspondence on the letterhead of a 
Partnership of Professional Corporation, dated June 13, 2002, 
Mr. Glaser, reiterated that he would be sole representative 
with regard to each of the veteran's claims.  See 38 C.F.R. 
§ 20.603 (2001).



FINDING OF FACT

Plausible evidence has been submitted indicating the veteran 
has experienced a marked interference with employment as a 
result of his service-connected disabilities, and thus the 
veteran's claims for entitlement to increased ratings for 
tinnitus and labyrinthitis are eligible for extra-schedular 
consideration.


CONCLUSION OF LAW

The criteria for submission of the veteran's claim for 
consideration of an extra-schedular rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran underwent a 
stapedectomy for injuries sustained in a motor vehicle 
accident.  A November 1991 report noted dizziness of 
undetermined etiology.  A December 1991 hospital report noted 
the veteran had resolving vertigo of undetermined etiology, 
possibly related to his stapedectomy.

In his December 1991 application for VA benefits the veteran 
requested entitlement to service connection for disabilities 
including disorders due to dizziness and vertigo.  He also 
claimed, in essence, that he was totally disabled and 
reported he last worked in May 1991.

In a January 1992 statement in support of his claim the 
veteran reported he experienced problems when he turned his 
head to the right and with any sudden movement, stooping, or 
rapid changes.  He stated he was unemployed as a result of 
his health problems.  In April 1992, he reported he 
experienced dizziness and could not sleep because of noise in 
his ear.  He stated his previous employer had refused to 
rehire him because of his health problems.  The veteran and 
his spouse reiterated these claims in subsequent statements 
and personal hearing testimony.

On the occasion of a VA examination in May 1992, the veteran 
complained of intermittent pulsatile tinnitus and dizziness 
which was somewhat better than at the time of his accident.  
The examiner's diagnoses included mild labyrinthitis 
secondary to trauma with chronic inner ear tinnitus and 
intermittent pulsatile tinnitus.

An August 1997 VA examiner noted that dizziness had been 
totally disabling for the veteran and that his disorder was 
not episodic or sudden.  It was the examiner's opinion that 
the veteran's chronic labyrinthitis would not improve in the 
future and that he was totally disabled.

In a May 1999 private medical statement Ben L. Crawford, 
M.D., noted the veteran's symptoms of persistent tinnitus and 
vertigo had continued since his accident on active duty.  It 
was the physician's opinion that the veteran was not 
employable in his present condition and, in essence, that it 
did not appear the symptoms related to his service-connected 
disabilities would improve with time.

Analysis

VA law provides that in exceptional cases where evaluations 
provided by the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

The governing norm in exceptional cases for an extraschedular 
evaluation is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)

The Court, in a case involving entitlement to extraschedular 
consideration in a TDIU claim, held that where there was 
plausible evidence that a claimant was unable to secure and 
follow a substantially gainful occupation and where the Board 
had not relied on any affirmative evidence to the contrary, 
the Court would reverse the determination, as a matter of 
law, that the veteran's case was ineligible for 
extraschedular consideration by the Director of Compensation 
and Pension.  See Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  

Upon review of the evidence of record, the Board finds that 
the veteran's claims  should be submitted to the Director of 
Compensation and Pension for a determination as to whether an 
extra-schedular rating is warranted.  The Board finds that, 
in light of the August 1997 and May 1999 VA and private 
medical opinions, the veteran's statements as to his 
employment difficulties is plausible evidence that he 
experienced a marked interference with employment as a result 
of his service-connected disabilities.  Therefore, the 
veteran's claims for entitlement to increased ratings for 
tinnitus and labyrinthitis are eligible for extra-schedular 
consideration.  


ORDER

As plausible evidence demonstrating the veteran experienced a 
marked interference with employment has been submitted, the 
veteran's claim for entitlement to extraschedular 
consideration for service-connected tinnitus and 
labyrinthitis for the period from December 14, 1991, to July 
15, 1994, is granted.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Among other things, this law 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA has also revised the provisions of 38 C.F.R. 
§§ 3.102, 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

As the Board finds extraschedular consideration for service-
connected tinnitus and labyrinthitis for the period from 
December 14, 1991, to July 15, 1994, is warranted, the case 
must be remanded to the RO for appropriate development.  The 
Board is precluded from addressing the issue of entitlement 
to an extraschedular rating in the first instance.  See 
Floyd, 9 Vet. App. 88.

Further, the Board notes that VA records received in June 
1992 indicate the veteran underwent a general medical 
compensation examination on May 26, 1992; however, the report 
of that examination is not included in the claims folder.

In addition, the veteran contends, in essence, that his 
hypertension is more severe than represented by the present 
evaluation and that service connection for arthritis of the 
right shoulder and low back, chondromalacia patella of the 
right knee, sinusitis, hypertrophic gastritis, presbyopia and 
astigmatism, and tinea and pseudofolliculitis is warranted, 
including as a result of an undiagnosed illness related to 
service in the Persian Gulf War.  In this regard, the veteran 
should be afforded a current examination to assess the nature 
and etiology of these disabilities. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
provide a list of all VA and non-VA 
health care providers that have provided 
medical treatment pertinent to the issues 
of entitlement to an increased rating for 
hypertension and entitlement to service 
connection for arthritis of the right 
shoulder and low back, chondromalacia 
patella of the right knee, sinusitis, 
hypertrophic gastritis, presbyopia and 
astigmatism, and a skin disorder.  Obtain 
records (not already included in the 
claims folder) from each health care 
provider the appellant identifies.  All 
records obtained should be added to the 
claims folder.
2.  The RO should obtain copies of the 
report of the veteran's May 26, 1992, VA 
general medical compensation examination.  
If the report of the examination is no 
longer available the RO should indicate 
in the claims folder that a search for 
the report was unsuccessful. 
3.  The veteran should be afforded an 
examination by a cardiovascular 
specialist for an opinion as to the 
current nature and severity of his 
service-connected hypertension.  The 
claims folder should be made available 
for review by the examiner prior to the 
examination.  The examination should 
include consideration of blood pressure 
readings taken 2 or more times on at 
least 3 different days.  
4.  The veteran should be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of any arthritis of the right shoulder 
and low back, chondromalacia patella of 
the right knee, sinusitis, hypertrophic 
gastritis, presbyopia and astigmatism, as 
well as a skin disorder.  The claims 
folder must be made available to the 
examiner(s) prior to the examination(s) 
so that it may be reviewed for pertinent 
aspects of the veteran's medical history.  
All indicated tests and studies should be 
undertaken.  Based on a review of all 
medical documentation and history on 
file, the examiner(s) should render 
opinions as to whether it is at least as 
likely as not that any of the current 
disorders are related to the veteran's 
periods of service.  The reports of the 
examinations should include a complete 
rationale for all opinions expressed and 
should be made part of the claims folder.  
5.  The RO should submit the veteran's 
claim for extra-schedular ratings for his 
service-connected tinnitus and 
labyrinthitis for the period from 
December 14, 1991, to July 15, 1994, to 
the Director of Compensation and Pension 
for consideration under 38 C.F.R. 
§ 3.321(b).

6.  Following review of the above 
development, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a statement of the case or 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
RO; however, the veteran is advised that failure to cooperate 
by reporting for an examination may adversely affect the 
claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

